DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toyogushi et al (JPH0766819, English translation is provided), and further in view of Takahashi (PG pub 20070243471).
Regarding claim 1, 4-5, Toyogushi et al teaches an organic electrolyte battery comprising non-aqueous organic solvent, a lithium salt [para 1] and an additive having formula:

    PNG
    media_image1.png
    173
    340
    media_image1.png
    Greyscale

Toyogushi et al teaches Ra,Rb,Rd being hydrogen and Rc is methyl, but Toyogushi et al does not teach Ra,Rb,Rd being made of alkyl,
Takahashi teaches an electrolyte comprising formula 1 where R1 to R6 being hydrogen atom or an alkyl group having carbon number of 1 to 4 (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the Ra,Rb,Rd of Toyogushi et al to be the alkyl group having carbon number of 1 to 4 as taught by Takahashi since Takahashi teaches hydrogen and alkyl group having carbon number of 1 to 4 being used as an alternative equivalent element in the electrolyte and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 6, modified Toyogushi et al teaches a battery comprising a negative electrode including a negative active material; a positive electrode including a positive active material; and the electrolyte having structure as described in claim 1.
Regarding claim 7-8, modified Toyogushi et al teaches the positive electrode including positive active material as set forth above, but modified Toyogushi et al does not the material of the positive active material.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of cathode active material of Toyogushi et al to be made of the same of Takahashi since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Toyogushi et al (JPH0766819, English translation is provided), and Takahashi (PG pub 20070243471) and further in view of Lim et al (PG Pub 20140272604).
Regarding claim 2-3, modified Toyogushi et al teaches the additive as set forth above, but modified Toyogushi et al does not teach the amount of additive.
Lim et al teaches an amount of the additive in electrolyte being from 0.05wt% to 5wt% based on a total weight of electrolyte solution (claim 1) which is overlapped the claimed range.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the amount of the additive of modified Toyogushi et al to be the same of Lim et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726